DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/KR2019/007030 filed June 11, 2019.
In view of the preliminary amendment filed April 10, 2020, claim 3 has been cancelled. Claims 1, 2, 4-21 are pending.

Allowances
3.	Claims 1, 2, 4-21 have been allowed. 
4. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Park et al. (US 2016/0126518 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Athough Park et al. disclose crosslinked polyolefin separator comprising alkoxysilane, there is inadequate teaching in Park et al. to teach the “Infrared Spectroscopy (IR) peak intensity in a thickness direction of the separator 0.001-0.012, and a ratio (B/A) of IR peak intensity (B) of silane crosslinking at a center portion in the thickness direction of the separator to IR peak intensity (A) of silane crosslinking on one surface of the separator is 0.8-1.2 or 0.9-1.5” being claimed. Further, applicant’s specification (page 39-41, Table 1) clearly disclose comparative data to demonstrate the criticality of the claimed (B/A) ratio for obtaining improved tensile strength (MD), and reduced heat shrinkage (TD) properties.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097. The examiner can normally be reached Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
October 7, 2021